Manly, J.
The Revised Obde, ch. 31., see. 37, appointing the venue of transitory actions, is in restraint of the common law, as, without such express enactment, the plaintiff might make choice of a venue anjv where within the State.
It will be perceived, by reference to the section in question, that provision is made for the case of a non-resident plaintiff, the defendant being- a resident, but no'provision is made for the case of a resident plaintiff, the defendant being a non-resident, and, therefore, as we concluded the case is as at common law. It might have been brought to any county, subject to the power of the Court to- change th-e- venue according to the course of the Court.
In Tidd!s Practice, 1 vol. 371, it is said “ the place of transitory actions is never material, except when by particular acts of Parliament it is made so.”
*382We think, therefore, the judgment of the Superior Court should be affirmed. The demurrer must be sustained, and the defendant answer over.
Per Curiam,
Judgment affirmed.